Name: Council Regulation (EEC) No 3682/85 of 20 December 1985 amending Regulation (EEC) No 3700/83 laying down the arrangements applicable to trade with the Republic of Cyprus beyond 31 December 1983
 Type: Regulation
 Subject Matter: Europe;  trade
 Date Published: nan

 28 . 12 . 85 Official Journal of the European Communities No L 351 /9 COUNCIL REGULATION (EEC) No 3682/85 of 20 December 1985 amending Regulation (EEC) No "3700/83 laying down the arrangements applicable to trade with the Republic of Cyprus beyond 31 December 1983 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 3700/83 ('), as last amended by Regulation (EEC) No 1681 /85 (2), extended the arrangements applicable to trade with the Republic of Cyprus until 31 December 1985 ; Whereas the conditions justifying this extension still exist ; whereas the period of validity of the said Regula ­ tions should therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3700/83 , '31 December 1985' is hereby replaced by 'the entry into force of trade arrangements in a contractual form'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS (') OJ No L 369 , 20 . 12 . 1983, p . 1 . 2 OJ No L 162, 21 . 1985, p . 5 .